

	

		II

		109th CONGRESS 

		1st Session

		S. 1369

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 1, 2005

			Mr. Talent (for himself,

			 Mr. Dodd, Mr.

			 Alexander, Mrs. Clinton,

			 Mr. Cochran, Ms. Collins, Mr.

			 Coleman, Mrs. Dole,

			 Mr. DeWine, Mr.

			 Graham, Mr. Kerry,

			 Mr. Kyl, Ms.

			 Landrieu, Mr. Nelson of

			 Florida, Mr. Lott,

			 Mr. Santorum, Mr. Schumer, Mr.

			 Martinez, Mr. Sununu,

			 Ms. Snowe, Mr.

			 Smith, and Mr. McConnell)

			 introduced the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To establish an Unsolved Crimes Section in

		  the Civil Rights Division of the Department of Justice.

	

	

		1.Short titleThis Act may be cited as the

			 Unsolved Civil Rights Crime

			 Act.

		2.Sense of

			 CongressIt is the sense of

			 Congress that all authorities with jurisdiction, including the Federal Bureau

			 of Investigation and other entities within the Department of Justice,

			 should—

			(1)expeditiously investigate unsolved civil

			 rights murders, due to the amount of time that has passed since the murders and

			 the age of potential witnesses; and

			(2)provide all the resources necessary to

			 ensure timely and thorough investigations in the cases involved.

			3.DefinitionsIn this Act:

			(1)ChiefThe term Chief means the Chief

			 of the Section.

			(2)Criminal civil

			 rights statutesThe term

			 criminal civil rights statutes means—

				(A)section 241 of title 18, United States Code

			 (relating to conspiracy against rights);

				(B)section 242 of title 18, United States Code

			 (relating to deprivation of rights under color of law);

				(C)section 245 of title 18, United States Code

			 (relating to federally protected activities);

				(D)sections 1581 and 1584 of title 18, United

			 States Code (relating to involuntary servitude and peonage);

				(E)section 901 of the

			 Fair Housing Act (42 U.S.C. 3631);

			 and

				(F)any other Federal law that—

					(i)was in effect on or before December 31,

			 1969; and

					(ii)the Criminal Section of the Civil Rights

			 Division of the Department of Justice enforced, prior to the date of enactment

			 of this Act.

					(3)SectionThe term Section (except when

			 used as part of the term Criminal Section) means the Unsolved

			 Crimes Section established under section 4.

			4.Establishment of

			 Section

			(a)In

			 generalThere is established

			 in the Civil Rights Division of the Department of Justice an Unsolved Crimes

			 Section. The Section shall be headed by a Chief of the Section.

			(b)Responsibility

				(1)In

			 generalNotwithstanding any

			 other provision of Federal law, the Chief shall be responsible for

			 investigating and prosecuting violations of criminal civil rights statutes, in

			 each case in which a complaint alleges that such a violation—

					(A)occurred not later than December 31, 1969;

			 and

					(B)resulted in a death.

					(2)CoordinationAfter investigating a complaint under

			 paragraph (1), if the Chief determines that an alleged practice that is a

			 violation of a criminal civil rights statute occurred in a State, or political

			 subdivision of a State, that has a State or local law prohibiting the practice

			 alleged and establishing or authorizing a State or local official to grant or

			 seek relief from such practice or to institute criminal proceedings with

			 respect to the practice on receiving notice of the practice, the Chief shall

			 consult with the State or local official regarding the appropriate venue for

			 the case involved.

				(3)ReferralAfter investigating a complaint under

			 paragraph (1), the Chief shall refer the complaint to the Criminal Section of

			 the Civil Rights Division, if the Chief determines that the subject of the

			 complaint has violated a criminal civil rights statute in the case involved but

			 the violation does not meet the requirements of subparagraph (A) or (B) of

			 paragraph (1).

				(c)Study and

			 report

				(1)StudyThe Chief shall annually conduct a study of

			 the cases under the jurisdiction of the Chief and, in conducting the study,

			 shall determine the cases—

					(A)for which the Chief has sufficient evidence

			 to prosecute violations of criminal civil rights statutes; and

					(B)for which the Chief has insufficient

			 evidence to prosecute those violations.

					(2)ReportNot later than September 30 of 2006 and of

			 each subsequent year, the Chief shall prepare and submit to Congress a report

			 containing the results of the study conducted under paragraph (1), including a

			 description of the cases described in paragraph (1)(B).

				(d)Authorization

			 of appropriations

				(1)AuthorizationThere is authorized to be appropriated to

			 carry out this section $5,000,000 for fiscal year 2006 and each subsequent

			 fiscal year.

				(2)Additional

			 appropriationsAny funds

			 appropriated under this subsection shall consist of additional appropriations

			 for the activities described in this section, rather than funds made available

			 through reductions in the appropriations authorized for other enforcement

			 activities of the Department of Justice.

				

